DETAILED ACTION
Status of the Claims
	Claims 71-97 are pending in this application. Claims 71-97 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/IB2017/001383 filed on 10/05/2017, which claims priority from the provisional application 62405131 filed on 10/06/2016. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 71-75, 77, 79, 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited) and Rivkin et al (Lubiprostone: Chloride Channel Activator for Chronic Constipation, Clinical Therapeutics/Volume 28, Number 12, 2006, previously cited).
Regarding claim 71, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34). Regarding the “wherein the core particle is drug-free” limitation, Fretzen does not disclose that the core particle is not drug-free. Fretzen recites that 
Regarding claim 72, Fretzen teaches a drug formulation where the core is made up of microcrystalline cellulose particles (table 36).
Regarding claim 74, Fretzen teaches 0.05 µg for the drug in the composition (para 23). 
Regarding claim 75, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to linaclotide between 10:1 and 300:1, for example, between 80:1 and 200:1, between 100:1 and 18.0:1, or even between 110:1 and 150:1, between 100:1 and 500:1, for example, between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 
Regarding claim 77, Fretzen teaches a sub coat layer (sealant) layer on top of drug layered beads with PVP (para 150). 
Regarding claim 79, Fretzen teaches outer coats that are methacrylate based polymers (para 158). 
Regarding claim 89, Fretzen teaches plurality of multi-layer beads (example 3) wherein beads have at least a sub-coat (para 145) and another coat (para 148) wherein the beads also comprise pharmaceutically acceptable excipients such as polyethylene glycol (para 150). 
Regarding claim 90, Fretzen teaches that a plurality of beads are placed in a capsule (para 158). Fretzen also teaches sachet (para 95).
Regarding claim 91, Fretzen teaches that a sachet comprising the composition is opened and the contents are sprinkled (equivalent to a sprinkle capsule) (para 95). 

Regarding claims 94-97, Fretzen teaches that the composition can be used to treat any gastrointestinal disorders and/or conditions in a patient (e.g., mammal or human) (para 86) orally (para 98), including irritable bowel syndrome, constipation-predominant irritable bowel syndrome, chronic constipation (para 119) and in some embodiments, the compositions are dissolved, disintegrated and/or mixed on or within food or beverage prior to administration to patients (e.g., elderly or pediatric patients) (para 102). 
Regarding claims 71, 73 and 93, Fretzen does not teach “a drug selected from the group consisting of a 15-keto prostaglandin drug, a 13,14-dihydro prostaglandin drug, and a 13,14-dihydro-15-keto prostaglandin drug” or lubiprostone. 
Regarding claims 71, 73 and 93, Rivkin teaches lubiprostone (title, abstract). 
Additionally, regarding claims 92-93, Rivkin teaches 24 µg of lubiprostone to be administered to patients. Regarding claim 96, Rivkin teaches a method of treatment for constipation (abstract) and constipation-predominant irritable bowel syndrome (page 2017, future directions). Regarding claim 97, Rivkin teaches a method of treatment for elderly patients (geriatric) (page 2017, special populations). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen and Rivkin to arrive at the instant invention. Rivkin provides the lubiprostone’s ability to improve constipation symptoms for patients (conclusion) while Fretzen provides for treatment of bowel conditions like constipation. One would be motivated to incorporate the teachings of Rivkin into the teachings of Fretzen with reasonable expectation of successfully to achieve a working drug formulation to treat constipation having lubiprostone as a pharmaceutical ingredient for this purpose.

Claims 76, 78 and 80-88 in addition to claims 71-75, 77, 79 and 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited), Rivkin et al (Lubiprostone: Chloride Channel Activator for Chronic Constipation, Clinical Therapeutics/Volume 28, Number 12, 2006, previously cited) and Duffield et al (US20120208773A1, publication date 08/16/2012, previously cited).
Regarding claims 71-75, 79 and 89-97, Fretzen and Rivkin teach as discussed above. 
Regarding claims 80-83, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34).
Regarding claims 80-83, Rivkin teaches Rivkin teaches lubiprostone (title, abstract).
Regarding claim 84, Fretzen teaches pharmaceutically acceptable excipients such as polyethylene glycol (para 150) and talc (example 5). 
Regarding claims 85-86, Fretzen teaches 0.05 µg for the drug in the composition (para 23).
Regarding claim 87-88, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to drug between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 
Regarding claims 76 and 80-88, Fretzen doesn’t teach a barrier layer between drug and core comprising a polymer selected from the group consisting of polyvinylpyrrolidone, vinylpyrrolidone-vinylacetate copolymer, and a mixture thereof, butyl methacrylate and lubiprostone. 

Regarding claim 76, Duffield teaches drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer).
Regarding claims 78-79, Duffield teaches Eudragit E100 as an outer coat (para 630) which is a methacrylate based polymer that is only soluble below pH 5.
Regarding claim 80, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer). Duffield also teaches that there is a controlled release coat (equivalent to the sealent layer in the instant claim because the controlled release coat surrounds the semipermeable membrane which surrounds the core) (para 462-463) wherein said controlled release coat includes polyvinylpyrrolidone (para 470). 
Regarding claim 81, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) with a core (para 121) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer). Duffield also teaches a rapidly dissolving coat (equivalent to sealent layer in the instant claim because the rapidly dissolving 
Regarding claim 82, Duffield teaches as discussed in the previous paragraph and also teaches butyl methacrylate (para 488) as a component of a layer for increasing the hydrostatic pressure which can interact with water and/or an aqueous biological fluid, swell and retain water within their structure (equivalent to outer layer in the instant claim) (para 488). 
Regarding claim 83, Duffield teaches adding at least one pharmaceutically acceptable excipient to a layer (para 493). 
Regarding claim 84, Duffield teaches talc (para 21, 194) and polyethylene glycol (para 178, 203, 623).
Regarding claim 87, Duffield teaches a coating suspension comprising a drug and vinylpyrrollidone-vinyl acetate copolymer present in an amount of 1 part of drug per about 1.25 part of vinylpyrrollidone-vinyl acetate copolymer (para 194). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen, Rivkin and Duffield to arrive at the instant invention. Rivkin provides the lubiprostone’s ability to improve constipation symptoms for patients (conclusion). One would be motivated to incorporate the teachings of Rivkin into the teachings of Fretzen with reasonable expectation of successfully to achieve a working drug formulation to treat constipation. Duffield provides microparticle drug formulations with coats that achieve various controlled release profiles that are highly adjustable (para 385) where Fretzen and Rivkin motivate a layered microparticle of drug. One would be motivated to incorporate the teachings of Duffield into the teachings of Fretzen and Rivkin 

New Rejections
Claims 71-75, 77, 79, 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited) (Hereinafter Fretzen) and John Cuppoletti et al (Contrasting effects of linaclotide and lubiprostone on restitution of epithelial cell barrier properties and cellular homeostasis after exposure to cell stressors, BMC Pharmacology 2012, 12:3) (Hereinafter Cuppoletti). 
Regarding claims 71-72, 74-75, 77, 79, 89-92 and 94-97, Fretzen teaches as discussed above.
Fretzen also teaches that its composition “can contain any desired additional components” such as “surface active additives” (para 54). Fretzen also teaches “the pharmaceutical compositions of the present invention include those that also contain one or more other active components, in addition to a compound of invention” (para 104). 
Regarding claims 71, 73 and 93, Fretzen does not teach “a drug selected from the group consisting of a 15-keto prostaglandin drug, a 13,14-dihydro prostaglandin drug, and a 13,14-dihydro-15-keto prostaglandin drug” or lubiprostone. 
Regarding claims 71, 73 and 93, Cuppoletti teaches lubiprostone (title, abstract). 
Additionally, Cuppoletti teaches lubiprostone as a treatment for chronic idiopathic constipation and irritable bowel syndrome with constipation (page 1 Abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen and Cuppoletti to arrive at the instant invention. Cuppoletti provides multiple motivations for one of ordinary skill in the art to incorporate lubiprostone into the Fretzen invention. Specifically, Cuppoletti teaches “fluxes of fluorescent macromolecules, occludin and 3H-mannitol fluxes and cellular occludin localization. Although Cl− secretion as measured by short-circuit current was similar in control intestine stimulated by linaclotide and lubiprostone (both at 1 μM), after ischemia, only lubiprostone, but not linaclotide resulted in Cl− secretion, not significantly different from control intestine. Thus epithelial barrier properties and Cl− secretion were repaired/returned close to normal with lubiprostone, but not linaclotide” (page 9 right column) and “Considering the physiological importance of epithelial barrier function and cell integrity and the known impact of stressors, lubiprostone, but not active linaclotide, exhibits the additional distinct property of protecting or repairing the epithelial barrier and cell function after stress (page 11 left column). Thus, one would be motivated to incorporate the teachings of Cuppoletti into the teachings of Fretzen with reasonable expectation of successfully achieving a working drug formulation to treat constipation having lubiprostone as a pharmaceutical . 

Claims 76, 78 and 80-88 in addition to claims 71-75, 77, 79 and 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited), John Cuppoletti et al (Contrasting effects of linaclotide and lubiprostone on restitution of epithelial cell barrier properties and cellular homeostasis after exposure to cell stressors, BMC Pharmacology 2012, 12:3) (Hereinafter Cuppoletti) and Duffield et al (US20120208773A1, publication date 08/16/2012, previously cited).
Regarding claims 71-75, 79 and 89-97, Fretzen and Cuppoletti teach as discussed above. 
Regarding claims 80-83, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34).
Regarding claims 80-83, Cuppoletti teaches lubiprostone (title, abstract). 
Regarding claim 84, Fretzen teaches pharmaceutically acceptable excipients such as polyethylene glycol (para 150) and talc (example 5). 
Regarding claims 85-86, Fretzen teaches 0.05 µg for the drug in the composition (para 23).
Regarding claim 87-88, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to drug between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 

Regarding claim 78, Fretzen doesn’t teach a polymer that insoluble at a pH ranging from 5 to 8 and is soluble at pH ranging from 1 to 4, or a polymer that is insoluble at a pH ranging from 6 to 8 and is soluble at pH ranging from 1 to 5.
Regarding claim 76, Duffield teaches drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer) (para 356). 
Regarding claims 78-79, Duffield teaches Eudragit E100 as an outer coat (para 630) which is a methacrylate based polymer that is only soluble below pH 5.
Regarding claim 80, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer) (para 356). Duffield also teaches that there is a controlled release coat (equivalent to the sealant layer in the instant claim because the controlled release coat surrounds the semipermeable membrane which surrounds the core) (para 462-463) wherein said controlled release coat includes polyvinylpyrrolidone (para 470). 
Regarding claim 81, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) with a core (para 121) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding 
Regarding claim 82, Duffield teaches as discussed in the previous paragraph and also teaches butyl methacrylate (para 488) as a component of a layer for increasing the hydrostatic pressure which can interact with water and/or an aqueous biological fluid, swell and retain water within their structure (equivalent to outer layer in the instant claim) (para 488). 
Regarding claim 83, Duffield teaches adding at least one pharmaceutically acceptable excipient to a layer (para 493). 
Regarding claim 84, Duffield teaches talc (para 21, 194) and polyethylene glycol (para 178, 203, 623).
Regarding claim 87, Duffield teaches a coating suspension comprising a drug and vinylpyrrollidone-vinyl acetate copolymer present in an amount of 1 part of drug per about 1.25 part of vinylpyrrollidone-vinyl acetate copolymer (para 194). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen, Cuppoletti and Duffield to arrive at the instant invention. Cuppoletti motivations are provided above. Duffield provides microparticle drug formulations with coats that achieve various controlled release profiles that are highly adjustable (para 385) where Fretzen and Cuppoletti motivate a layered microparticle of drug. Duffield also teaches the seal-coat between the core and drug to provide a more consistent core surface and minimize any osmotic effects (para 355). 

Response to Applicant’s Arguments
	Regarding the USC rejection under Fretzen and Rivkin, applicant argues the following:
	“Applicant submits that there is no suggestion or motivation to incorporate the teachings of Rivkin into the teachings of Fretzen. Fretzen is directed solely to delayed release formulations of linaclotide, a peptide. Fretzen recognizes that such formulations are difficult to make because of the "intrinsic chemical instability of linaclotide," and that only immediate-release capsule formulations had been approved prior to the invention of Fretzen”. Fretzen also teaches: 
"Due to the high expression of GC-C receptors throughout GI tract, linaclotide from an immediate release formulation activates the GC-C receptor starting from the upper GI tract, resulting in significant amount of intestinal fluid being brought to the lower GI tract. To reduce or mitigate this effect, delayed release compositions are needed which have targeted release of linaclotide in the distal or lower segment of the gastrointestinal tract. Targeting the lower GI for linaclotide release may help avoid excess fluid secretion but at the same time maintain or improve linaclotide efficacy for treating abdominal and bowel symptoms of GI disorders."
	Fretzen further states that "in human volunteers treated with linaclotide, only about 5% of the oral dose is found in feces," supporting the belief that "much of the oral linaclotide dose is degraded prior to reaching the distal colon."5 Thus, the coating system taught by Fretzen was directed to providing delayed release compositions of linaclotide that delay release until linaclotide reaches the lower intestinal tract. 
Rivkin provides that lubiprostone, a prostaglandin derivative, is available as a "soft gelatin capsule." Rivkin describes that the dosing regimen of lubiprostone described therein is efficacious for treating symptoms in patients with chronic constipation, and recommends providing lubiprostone with food to decrease frequency of nausea.7 Furthermore, Rivkin notes that in subjects administered a radiolabeled dose of lubiprostone, 60% of the administered radioactivity was recovered in the urine and 30% was recovered in feces - six times greater than the amount of immediate-release linaclotide found in feces as reported by Fretzen. Nowhere does Rivkin suggest that modified release lubiprostone dosage forms are needed or that too much lubiprostone is metabolized in the upper digestive tract.
Therefore, a person having ordinary skill in the art would have no motivation to combine the teachings of Rivkin with the teachings of Fretzen because there is no suggestion that the efficacy of lubiprostone may be improved by changing the formulation, or even that the efficacy of lubiprostone was lacking. Furthermore, Rivkin suggests providing lubiprostone with food without any modifications to the dosage form. For patients unable to swallow the soft-gel capsule of Rivkin, this may mean breaking open the soft-gel capsule or dissolving it in a drink. This would likely lead to reduced efficacy, as prostaglandins are highly unstable.
 Even if a person of ordinary skill was motivated to combine the two teachings, the person of ordinary skill would have no reasonable expectation of success. As is noted by the present application: "In general, prostaglandins are insoluble in water and become significantly unstable in the presence of water. Moreover, prostaglandins are unstable themselves or in the presence of most solids or solvents." Due to this instability and the unpredictability of the chemical and pharmaceutical arts, a person having ordinary skill in the art would have no reasonable expectation of success in arriving at the claimed multilayer bead by relying on Fretzen, which is directed solely to linaclotide - a compound having a vastly different structure than prostaglandins”. 
This argument is acknowledged but is not found persuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.") (MPEP 2145 III). Regarding applicant’s arguments against Rivkin teachings not disclosing a need for improvement, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (MPEP 2145 IV). It is important to note that Rivkin is the secondary reference that is being incorporated into the primary reference of Fretzen. One seeking to improve Rivkin situation implied by the applicant is not the basis of the rejection. Additionally, Rivkin teaches that “Lubiprostone activates a chloride channel (ie, subtype 2) and increases chloride and fluid secretion into the intestines, resulting in relief of constipation. It is poorly absorbed after oral administration, and its metabolism occurs primarily in the stomach and jejunum” (page 2008 Results). One of ordinary skill in the art would use these teachings and incorporate lubiprostone into Fretzen with a reasonable expectation of successfully treating constipation more effectively.
Applicant’s response to the Advisory Action will now be addressed. Applicant argues:
“As noted above, a person having ordinary skill in the art would have no motivation or reasonable expectation of success in combining the teachings of Fretzen with the teachings of Rivkin. While lubiprostone and linaclotide treat constipation, they differ significantly in many respects. Applicant once again points to the difference in chemical structure of lubiprostone (left) and linaclotide (right):
Lubiprostone is a bicyclic fatty acid and prostaglandin E1 derivative. Linaclotide, a disulfide cross-linked peptide, belongs to a class of guanylate cyclase C (GC-C) agonists. Although both compounds increase fluid secretion in the gastrointestinal tract, lubiprostone functions by activating the Type 2 Chloride Channel, whereas linaclotide functions by binding to GC-C receptors at the luminal surface of the intestine.
Moreover, Fretzen is directed to delayed-release formulations of linaclotide and Rivkin is directed to immediate-release formulations of lubiprostone. Of note, the present specification notes that the multilayer particles "delay or prevent drug release into neutral suspension vehicles and in vivo prior to reaching [the] stomach," whereas drug formulations of Fretzen "will not release any (or a small percentage) of its linaclotide in the stomach and upper GI (which can cause rapid digestion of the linaclotide)." Linaclotide also has a delayed onset of about 1 week or more, whereas lubiprostone has onset within 24 hours. 
It is thus apparent that, given the difference in chemical structure, the difference in pharmacological activity, the difference in release profile, and the known instability of prostaglandins, a person having ordinary skill in the art would have no reasonable expectation of success in arriving at the claimed composition based on the disclosures of Fretzen and Rivkin”. 
This argument is acknowledged but is not found persuasive. Applicant is again directed to MPEP 2145 III and MPEP 2145 IV recited above. The differences between the two compounds in chemical structure, pharmacological activity and release profiles do not constitute a teaching away from combining the two references. In contrast, the fact that they have differences in pharmacological activities can motivate one of ordinary skill in the art to combine the two teachings. For example, the favorable chloride channel activation of lubiprostone is a motivation for one to incorporate Rivkin into 
Applicant continues:
““Rather, the Office appears to believe that simply because lubiprostone and linaclotide may be used to treat constipation, 
"One of ordinary skill in the art would simply rely on Rivkin active ingredient (lubiprostone) in order to treat constipation which Fretzen also aims to treat. There is no teaching in Rivkin that provides any motivation not to incorporate lubiprostone in other formulations such as the one taught by Fretzen." 
The Office makes two crucial errors here. First, the Office ignores the teachings of the prior art references and concludes (without basis) that a person having ordinary skill would substitute linaclotide for lubiprostone. As explained above, Fretzen teaches that the compositions described therein only include linaclotide as an active ingredient. Neither Fretzen nor Rivkin provides any reason why a person of ordinary skill would combine the active ingredient of Rivkin with the formulation of Fretzen. 
This is where the Office makes its second crucial error: it attempts to support the combination of Fretzen and Rivkin by arguing "There is no ... motivation not to incorporate lubiprostone" in the formulation of Fretzen. This is not the standard for obviousness. In order to establish a case of obviousness, the Office is required to recite teachings of the prior art that correspond to the claimed invention. The absence of a teaching in the prior art cannot constitute a basis for obviousness. A prima facie case of obviousness requires a showing that there would be an affirmative motivation to combine the references, not a showing that there is no suggestion to the contrary.
The Office then attempts to reinforce its admittedly baseless position by concluding that under MPEP § 2144.06: 
"[l]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose." 
This application of § 2144.06 is improper. The Office appears to be applying § 2144.06(l), which is directed to combining equivalents known for the same purpose. However, this section applies to mixtures of prior art compositions.23 In order to support a rejection under this section, the present claims would have to create a mixture of Fretzen and Rivkin, i.e., a mixture of lubiprostone and linaclotide. Clearly, that is not what is claimed. 
Applicant believes that the Office intends to apply § 2144.06(II), which is directed at substituting equivalents known for the same purpose. MPEP § 2144.06(II) provides: 
"In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant's disclosure or the mere fact that the components at issue are functional or mechanical equivalents."
 	Applicant asserts that the Office has not met its burden under § 2144.06(II) to show that lubiprostone and linaclotide are recognized in the prior art as equivalents. The Office has merely asserted that lubiprostone and linaclotide are equivalents because their function is to treat constipation. In Smith v. Hayashi, the Board found that equivalence existed when the prior art recognized that both phthalocyanine and selenium were known photoconductors in the art of electrophotography and because a single prior art reference identified that they could readily be used for the same purpose 
"in the environment of the invention defined by the involved patent claim." Even after finding equivalence, the Board in Smith stated "Of course, the mere fact that they may be 'equivalent' for this particular purpose does not establish in and of itself that one is obvious over the other." It is the Office's burden, therefore, to show that the prior art recognized that lubiprostone and linaclotide are equivalents in the environment of the invention defined by claim 71. Because the Office has not met this burden, the rejection under § 103 should be withdrawn. 
In sum, Applicant submits that the reasoning employed by the Office in the Advisory Action is improper and inconsistent with § 103. The Office has not clearly articulated its rationale as to why a person having ordinary skill in the art would be motivated to combine the teachings of Fretzen with the teachings of Rivkin, and has improperly relied on the absence of a teaching to the contrary to support its position. Moreover, the Office has not demonstrated that lubiprostone and linaclotide are recognized as equivalents in the prior art to support a rejection under MPEP § 2144.06. Reconsideration of the rejection is respectfully requested”. 
This argument is acknowledged but is not found persuasive. Even though the Applicant is correct about the interpretation of MPEP 2144.06(II), the rejection still stands. The determination of what arts are analogous to a particular claimed invention is at times difficult. It depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant. For example, for search purposes, a tea mixer and a concrete mixer may both be regarded as relating to the mixing art, this being the necessary function of each. Similarly a brick-cutting machine and a biscuit cutting machine may be considered as having the same necessary function (MPEP 904.01(c)). Examples of analogous art in the chemical arts include: Ex parte Bland, 3 USPQ2d 1103 (Bd. Pat App. & Inter. 1986) (Claims were drawn to a particulate composition useful as a preservative for an animal foodstuff (or a method of inhibiting fungus growth in an animal foodstuff therewith) comprising verxite having absorbed thereon propionic acid. All references were concerned with absorbing biologically active materials on carriers, and therefore the teachings in each of the various references would have been pertinent to the problems in the other references and the invention at hand.); Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983) (Problem confronting inventor was preventing electrostatic buildup in PTFE tubing caused by hydrocarbon fuel flow while 
For these reasons, all prior rejections are maintained. 

Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 1613                                                                                                                                                                                                        
/MARK V STEVENS/Primary Examiner, Art Unit 1613